DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/209,005 filed on October 5, 2021.  Claims 1 to 17 are currently pending with the application.

Claim Objections
Claims 3, 5, and 11 are objected to because of the following informalities:  
Claim 3 reads “wherein receiving a selection of a test and a selection of a portion of the document”.  It appears that it should read “wherein receiving a selection of the test and a selection of a portion of the document”.  
Claim 5 reads “further comprises first computing device receiving” in line 2, and should read “further comprises the first computing device receiving”.
Claim 11 reads “wherein receiving a selection of a test and a selection of a portion of the document”, and should read “wherein receiving a selection of at least one test and a selection of a portion of the document”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving… a user entry of a test to be performed” in line 4, and “receiving… an input of a selection of the test”, in line 17.  It appears that the claim recites two separate “receiving” of a test to be performed.  It is not clear whether the two recitations are referring to the same receiving of a test to be performed, or whether the second recitation is a separate recitation of a receiving a test, which renders the claim indefinite.  
Claim 1 recites “the document” in lines 16 and 21, and “the displayed document” in line 18.  Claim 2 recites “the document” in line 1.  Claim 3 recites “the document” in line 2.  Claim 8 recites “the document” in lines 2 and 5.  It is not clear if the elements “the document” and “the displayed document” are referring to the same element, therefore, for purposes of clarity, consistency in the terminology throughout the claims should be maintained.
Claim 1 recites “the test” in lines 6, 10, 17 and 20, and recites “the selected test” in line 18.  Claims 7 and 8 recite “the test” in line 1.  It is not clear if the elements “the test” and “the selected test” are referring to the same element, therefore, for purposes of clarity, consistency in the terminology throughout the claims should be maintained.
Claims 4, 5, 6, and 8 recite “the user interface” .  There is insufficient antecedent basis for this limitation in the claims.

Claim 9 recites “the document” in lines 6 and 10, and “the displayed document” in lines 9, 10, and 18.  Claim 10 recites “the document” in line 1.  Claim 11 recites “the document” in lines 2 and 3.  Claim 16 includes several recitations of “the document” and “the displayed document”. Claim 17 recites “the document” in lines 2 and 4.  It is not clear if the elements “the document” and “the displayed document” are referring to the same element, which renders the claims indefinite.  For purposes of clarity, consistency in the terminology throughout the claims should be maintained.
Claim 9 recites “the selected test” in lines 9, and 11, and recites “the test” in lines 12, 14, 16, and 20.  Claim 15 recites “the test” in line 1.  Claim 16 recites “the test”, “the selected test”, “the second test”, “the selected second test”, “the input result of the second test”, “the result of the second test”, which appears to lack consistency in the claims terminology, thereby rendering the claims indefinite.  For purposes of clarity, consistency in the terminology throughout the claims should be maintained.
Claim 9 recites “a file containing the displayed document” in line 18, and claim 16 recites “a file containing the displayed document”, in line 7.  It is not clear whether the “a file containing the displayed document” recited in claims 9 and 16 are different and distinct elements, or the same element. 
Same rationale applies to claims 12 to 14, since they inherit the same deficiencies by virtue of their dependency on claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 to 11, and 13 to 17 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Howell et al. (U.S. Publication No. 2010/0122154) hereinafter Howell, in view of Tallamy et al. (U.S. Publication No. 2016/0349969) hereinafter Tallamy, and further in view of Lee et al. (U.S. Publication No. 2016/0078096) hereinafter Lee.
	As to claim 9:
	Weinberg discloses:
A method for facilitating the review of a document, the method comprising: on a first computing device operating as a server, 
displaying a document on a user interface of a second computing device, wherein the second computing device operates as a client of the first computing device [Column 8, lines 48 to 61 teach user interface is displayed, and user interacts with the server through the browser window, where the browser windows can contain documents; Column 9, lines 9 to 25 teach user can start recording process by clicking buttons in the user interface, hence, sample is displayed, visual representation of the test and associated business process is displayed in the tree]; 
displaying, on the user interface, a matrix of tests to be performed on the document [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request, indicating pass or fail]; 
receiving, via the user interface, a selection of at least one test from the matrix [Column 8, lines 48 to 61 teach user interacts with transactional server through the user interface, and testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 12, lines 16 to 34 teach user selecting a test to be executed on the screens]; 
receiving, via the user interface, an input of a result of the test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface, a visual indicator corresponding to the input result of the test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table]; 
creating a vertex representing the visual indicator [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded ; and 
a vertex representing a file containing the displayed document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose receiving a selection of a portion of the displayed document to which the selected test is to be applied, wherein the selected portion of the displayed document includes an attribute of the document to be tested using the selected test; displaying, at the selected portion of the displayed document, a visual indicator corresponding to the input result of the test; creating, in a database, a vertex representing the visual indicator and a vertex representing the result of the test; creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
Howell discloses:
receiving a selection of a portion of the displayed document to which the selected test is to be applied, wherein the selected portion of the displayed document includes an attribute of the document to be tested using the selected test [Paragraph 0073 teaches in a displayed document, the user can indicate a portion of the document to which apply a tick mark symbol, by selecting a tick mark symbol from a group of tick mark symbols, and then dragging the tick mark symbol to the desired location within the document, which in this example placing a checkmark in a corresponding value of accounts receivable, which is the element of the document, ; 
displaying, at the selected portion of the displayed document, a visual indicator corresponding to the input result of the test [Paragraph 0048 teaches one tick mark symbol, such as a checkmark, may be used to indicate that an item of data displayed within a document has been verified; Paragraph 0073 teaches a prompt may be shown to the user, requesting the user to verify that the tick mark symbol is to be associated with a particular value displayed in the document, and displaying the tick mark symbol at the selected location of the document as indicated by the user, where the tick mark represents the result of the test; Fig. 8, 122, tick mark displayed at the selected location of the document representing the input result of the test]; 
creating, in a database, a vertex representing the visual indicator [Paragraph 0030 teaches storing tick marks associated with the documents at the database; Paragraph 0047 teaches storing a representation of the tick mark symbol in the database; Paragraph 0058 teaches when a document element or item of data is associated with a previously placed tick mark symbol, the tick mark symbol and any associated meta-data is returned in the results of a query, therefore, the visual indicator as represented by the tick mark symbol is being stored in the database]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by receiving a selection of a portion of the displayed document to which the selected test is to be applied, wherein the selected portion of the displayed document includes an attribute of the document to be tested using the selected test; displaying, at the selected portion of the displayed document, a visual indicator corresponding to the input result of the test; creating, in a database, a vertex representing the visual indicator, as taught by Howell [Paragraphs 0030, 0047, 0058], because both applications are directed to management of data, including tests and 
Neither Weinberg nor Howell appear to expressly disclose creating, in a database, a vertex representing the result of the test; creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
	Tallamy discloses:
creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database represent user activities including the subject of the activities, like visual elements, screens, buttons, section of text, therefore, files or samples].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the database, an association between the vertex representing the visual indicator and a vertex representing a file containing the displayed document, as taught by Tallamy [Paragraphs 0032, 0035, 0036, 0043], because both applications are directed to generation of tests for testing user interfaces; by incorporating a graph database, the paths of the 
Neither Weinberg nor Howell nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the test; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test.
Lee discloses:
creating in the database a vertex representing the result of the test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an association between the nodes involved in the user interaction; Paragraph 0037 teaches creation of the concept node corresponding to the resource, creating an edge between the newly created node and the user node, and storing the concept node, and the edge in the data store].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg as modified by Tallamy, by creating in the database a vertex representing the result of the test; and creating, in the database, an association between the vertex representing the visual indicator and the vertex representing the result of the test, as taught by Lee [Paragraphs 0037, 0043, 0045], because the applications are directed to analysis and generation of 

	As to claim 10:
	Weinberg discloses:
the document is selected from a group consisting of a text-based document, a spreadsheet, a graphics-based presentation document, a still image, and an email [Column 2, lines 32 to 35 teach defining verification steps to test for expected text messages, images, numerical values within a web page, or other screen returned by the server; Column 15, lines 1 to 5 teach data is preferably in the form of standard-format spreadsheet].

As to claim 11:
	Weinberg discloses:
receiving, via the user interface of second computing device, a drag and drop input from the matrix to the portion of the document [Column 11, lines 12 to 16 teach inserting steps, deleting steps, and dragging and dropping steps in the user interface].

As to claim 13:
	Weinberg discloses:
the visual indicator is a graphical markup and the method further comprises receiving, via the user interface of the second computing device, a selection of the graphical markup [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check .

As to claim 14:
	Weinberg discloses:
receiving, via the user interface of second computing device, a selection of a color of the graphical markup via in the user interface of the second computing device [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a green check mark or a red “X” symbol to indicate pass/fail status, which represents the graphical markup indicating the result of the test associated with the user interaction].

As to claim 15:
	Weinberg discloses:
the matrix includes the test along with one or more other tests [Column 17, lines 35 to 52 teach displaying a table with the test steps and the results of the test steps as a status of the request].

As to claim 16:
	Weinberg discloses:
the selected test is a first test [Column 17, lines 10 to 27 teach individual steps and step statuses (results) are displayed, where the status of each step is displayed as failed or pass], the method further comprising the first computing device: 
receiving, via the user interface of the second computing device, a selection of a second test of the one or more other tests [Column 8, lines 48 to 61 teach user interacts with ; 
receiving, via the user interface of the second computing device, an input of a result of the second test [Column 8, lines 48 to 61 teach testing tool records submissions of the user and responses from the server, where the user performs steps of a test; Column 17, lines 10 to 27 teaches individual steps and step statuses (results) are displayed, including the status indicating whether the step of the test failed or passed, where an indication that i.e. iteration #4 failed, can be displayed by expanding the test]; 
displaying, on the user interface of the second computing device, a second visual indicator corresponding to the input result of the second test [Column 7, lines 29 to 42 teach displaying results graphically such as by displaying a check mark or a symbol to indicate pass/fail status; Column 17, lines 19 to 27 teach an indication that i.e. iteration #4 failed, can be displayed by expanding the test; Column 17, lines 35 to 52 teach when any iteration of the test has failed, the overall test status is also provided as fail status in the table; Fig. 5F, 89, Test Interaction 2, Test Interaction 3, multiple visual indicators corresponding to the input result of the multiple tests, which include the second test]; 
creating a vertex representing the second visual indicator  [Column 9, lines 9 to 25 teach as the predefined steps are performed during the user session with the transactional server, the testing tool adds the step to the tree window as respective nodes of a hierarchical node structure, therefore, creating nodes (vertices) representing the input results which are the user interactions with the interface; Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, the steps are the user input]; and 
creating an association between the vertex representing the second visual indicator and the vertex representing a file containing the displayed document [Column 9, lines 26 to 33 teach the nodes represent one step of the test, where a recorded step may represent a business process, a screen, an input or output field, a selection of hyperlink, or another user action, therefore, files].
Weinberg does not appear to expressly disclose the selected portion of the displayed document is a first portion of the document, and the attribute is a first attribute of the document, wherein the selected second portion of the displayed document includes a second attribute of the document to be tested using the selected second test; receiving a selection of a second portion of the displayed document to which the selected test is to be applied; displaying, at the selected second portion of the displayed document, a second visual indicator corresponding to the input result of the test; creating, in the database, a vertex representing the second visual indicator, and a vertex representing the result of the second test; creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
Howell discloses:
the selected portion of the displayed document is a first portion of the document, and the attribute is a first attribute of the document [Paragraph 0074 teaches receiving user input to be applied to an appropriate portion or column of a document, hence, including a first portion];
receiving a selection of a second portion of the displayed document to which the second test is to be applied, wherein the selected second portion of the displayed document includes a second attribute of the document to be tested using the selected second test [Paragraph 0073 teaches in a displayed document, the user can indicate a portion of the document to ; 
displaying, at the selected second portion of the displayed document, a second visual indicator corresponding to the input result of the second test [Paragraph 0027 teaches displaying tick mark symbols in the document, which may contain any number and type of symbols, therefore, displaying a second visual indicator corresponding to a different element in a second portion of the document; Paragraph 0048 teaches one tick mark symbol, such as a checkmark, may be used to indicate that an item of data displayed within a document has been verified; Paragraph 0073 teaches a prompt may be shown to the user, requesting the user to verify that the tick mark symbol is to be associated with a particular value displayed in the document, and displaying the tick mark symbol at the selected location of the document as indicated by the user, where the tick mark represents the result of the test; Fig. 8, 122, tick mark displayed at the selected location of the document representing the input result of the test]; 
creating, in the database, a vertex representing the second visual indicator [Paragraph 0030 teaches storing tick marks associated with the documents at the database; Paragraph 0047 teaches storing a representation of the tick mark symbol in the database; Paragraph 0058 teaches when a document element or item of data is associated with a previously placed tick mark symbol, the tick mark symbol and any associated meta-data is returned in the results of a query, therefore, the visual indicator as represented by the tick mark symbol is being stored in the database]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the 
Neither Weinberg nor Howell appear to expressly disclose creating, in the database, a vertex representing the result of the second test; creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
	Tallamy discloses:
	creating, in the database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document [Paragraph 0036 teaches storing in the activity graph a number of nodes and a number of links between the nodes corresponding to the transitions between the activities, where the transitions are the associations between the vertices or nodes; Paragraph 0043 teaches nodes in the graph database .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating, in the graph database, an association between the vertex representing the second visual indicator and a vertex representing a file containing the displayed document, as taught by Tallamy [Paragraphs 0036, 0043], because both applications are directed to generation of tests for testing user interfaces; by incorporating a graph database, the paths of the user interactions that represent the tests are stored in a manner that provides for easier detection of relationships between the data and easier reporting of the tests.
Neither Weinberg nor Howell nor Tallamy appear to expressly disclose creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test.
Lee discloses:
creating in the database a vertex representing the result of the second test [Paragraph 0037 teaches creating a concept node corresponding to the resource; Paragraph 0045 teaches the system may automatically generate nodes and edges based on information currently being entered by a user of the system, where the result of the test was input by the user, and therefore, is an interaction of the user with the interface]; and 
creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test [Paragraph 0043 teaches based on user interactions, like input of information, clicking buttons, selecting icons, etc., creating edges in response to the user’s actions in the interface, that will connect or create an .
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by creating in the database a vertex representing the result of the second test; and creating, in the database, an association between the vertex representing the second visual indicator and the vertex representing the result of the second test, as taught by Lee [Paragraphs 0037, 0043, 0045], because the applications are directed to analysis and generation of data from user interactions with user interfaces; by automatically and dynamically generate nodes and edges in the graph database, based on the interaction of the users with the interface, the storage, search, and identification of content and resources is performed in a more efficient way, while requiring minimal administrator interaction while generating the node graph (See Lee Para [0117]).

As to claim 17:
	Weinberg discloses:
transmitting a request for the document to a third computing device that operates as a client to the first computing device [Column 15, lines 5 to 10 disclose test data can be imported or exported from a common editor spreadsheet, and to other spreadsheets]; and receiving the document from the third computing device [Column 15, lines 34 to 36 teach the user can access and view the results spreadsheet through the interface of the testing tool].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg et al. (U.S. Patent No. 6,360,332) hereinafter Weinberg, in view of Howell et al. (U.S. Publication No. .
As to claim 12:
Weinberg as modified by Tallamy discloses all the limitations as set forth in the rejections of claim 9 above, but fails to expressly disclose the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape.
	Vora discloses:
the visual indicator is a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape [Paragraph 0064 teaches receiving user input from a user selecting a region, where the user can place a border around the selected region, and the selected region can have a shape of a rectangle, circle, ellipse, polygon, or any other suitable shape].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Weinberg, by incorporating a visual indicator as a geometric shape, the method further comprising receiving, via the user interface of the second computing device, a selection of the geometric shape, as taught by Vora [Paragraph 0064], because the applications are directed to data processing including user interaction with graphical user interfaces; by incorporating a geographical shape as an indicator, the flexibility of interaction of the user with the user interface is enhanced, improving the user experience.

Allowable Subject Matter
Claims 1 to 8 would be allowable if rewritten or amended to overcome the objections, and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
	The following is in response to arguments filed on October 5, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are moot in view of new grounds of rejections, as necessitated by the amendments.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169